Title: To Benjamin Franklin from Jonathan Williams, Sr., 2 November 1778
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond Sr
Boston, Novr: 2d. 1778
Your recommendation of mr. Holker as Well as His own Worth, intitiles him to every Civility & assistence in my power, in full faith & Confidence in your recommendation I have Undertook to Indorse his Bills to a Large amt. They are Public Bills & doubtless will be honourd I have 2½ per Cent for the Business but 10 per Cent would be no Indusement Without your Letter by him, the money is Apply’d to the Kings Use in repairing his Ships that Came into our Harbour Many of them Without Mast & otherwise much damag’d by the Storme it must Cost a Large sum to fit them for the sea they are now prepar’d to Sail the first Wind.
Our Political State notwithstanding all disasters disapintments & the utmost exartions of Our Enemies is more Stable then ever America Stands firm & Verry Soon I belive your Words Conserning her will be verify’d Viz it will be a Land of Liberty an Asylem for all the Distress’d & Oppress’d in Europe.
Its my Oppinion that we Shall not have much more fiting I think our Enemies will have enought to do to take Care of themselves, the Nation as nation are to be pitye’d.
We have rumors daley but nothing Worth notice that may be depended On we are all Will, my Son John is Gon to be Maried to Col Chandler Daughter a Werty young Lady.
By a Gentleman Latley from France I am Informed that my Son Jonathan has resign’d the public Imploy I am or Should be Verry Sorrey if he has taken a Step that you dont approve off Shurrley he Can I think do the Public Business as Will as any one if they think proper to Imploy him but if he Cant find Incouragement in France I would have him return, for haveing the French Langa [Language] he may Do Business to a great advantage here—hearing nothing from Jona I am pusled What to think For its Bruted about that he is out of the public Imploy & Envy the Basests of all passions is no friend to his Character however if he has Distcharged the trust fairly he Can have noting to fear your Opinion of this matter Would Give us Pleasure.
I have had the Honour of a Consignment of Good by order of your Friend Monsr. Chaumont. I have taken the Liberty to transmit his Letter & the Acct of Sales under Cover to you plas to hand it to him.
I am With the highest Esteem Your Dutyfull Nephew
Jona Williams
 
Addressed: Doctr. Benjamin Franklin / Passy / Paris
Notation: Jon. Williams 2e. 9bre. 1779
